Exhibit 15.(a).1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-11848 and 333-138200 on Form F-3 of our report dated April 30, 2015, relating to the financial statements of G. Willi-Food International Ltd. appearing in this Annual Report on Form 20-F of G. Willi-Food International Ltd. for the year ended December 31, 2014. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. A Member of Deloitte Touche Tohmatsu Tel-Aviv, Israel April 30, 2015
